23 F.3d 401NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Sandra T. JONES, Plaintiff-Appellant,v.Les ASPIN, Secretary of Defense;  Charles McCausland,General Director or Successor Director of DefenseLogistics Agency;  Defense LogisticsAgency;  Defendants-Appellees.
No. 93-1271.
United States Court of Appeals, Fourth Circuit.
Argued Feb. 8, 1994.Decided May 10, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-92-1002-A)
Alan Rosenblum, Rosenblum & Rosenblum, Alexandria, VA, for appellant.
Patricia Elaine Davison, Sp. Asst. U.S. Atty., Alexandria, VA, for appellee.
Kenneth E. Melson, U.S. Atty., Kimberly Archer, Asst. Counsel, Defense Logistics Agency, Alexandria, VA, for appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, Circuit Judge, BUTZNER, Senior Circuit Judge, and YOUNG, Senior United States District Judge for the District of Maryland, sitting by designation.
OPINION
PER CURIAM:


1
Sandra Jones prevailed in her sex discrimination suit against the Defense Logistics Agency.  She appealed to the district court the EEOC's limitation on her attorney's fees.  The court overturned the limitation and held a hearing to determine a reasonable fee.


2
The parties stipulated that $150 was a reasonable hourly rate.  The court held that a reasonably experienced attorney would have spent 120 hours representing Jones in the matter.  Accordingly, the court awarded a fee of $18,000.  Jones appealed the decision.  We review the district court's discretionary fee award to determine if "under all the facts and circumstances [it] is clearly wrong".   Johnson v. Hugo's Skateway, 974 F.2d 1408, 1418 (4th Cir.1992) (citations omitted).


3
Upon consideration of the record, briefs, and oral argument, we affirm for reasons adequately stated by the district court in its opinion.  Jones v. Cheney, No. 92-1002-A (E.D. Va.  Feb. 8, 1993).

AFFIRMED